DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are indefinite because the phrase “more likely” is a relative term which renders the claim indefinite.  The term “more likely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al. (US 20110238665 A1) in view of Zhang et al. (US Patent No. 8893012 B1).

Regarding Claim 1, Parikh discloses a computer-implemented method for interactive searching based on the relative importance of keywords, the method comprising: 
receiving, from a user, input to define a plurality of keywords (Fig. 2; [0022]: Initially, method 200 receives a query identifying a marketplace category from a user at 202; [0023]: After receiving the user query, method 200 accesses data associated with the identified marketplace category at 204. This data includes, for example, data associated with keywords); 
presenting, using a display, to the user, the plurality of keywords ([0024]: After analyzing the marketplace category data, a user interface is generated that displays at least a portion of the analysis results at 208. For example, a particular user interface is a graphical user interface that displays top keywords; Fig. 3, “Top Keywords” tab 306), wherein each keyword is associated with a respective, interactive visual indicator, and wherein each visual indicator indicates the relative importance of the associated keyword as to each other keyword (Fig. 3; [0028]: Display portion 314 includes a ranking associated with each of the displayed top keywords. The ranking uses visual indicators to identify whether a particular keyword's popularity is increasing (visual indicator 322), decreasing (visual indicator 320) or unchanged (visual indicator 318)); 
However, Parikh does not explicitly teach “receiving, from the user, input to adjust the visual indicator associated with at least one of the keywords; and querying, by a server computer, a content repository based on the plurality of keywords and each keyword's respective relative importance; presenting, using the display, to the user, a plurality of content items selected from the content repository based on the query, wherein keywords with greater relative importance are more likely to appear in the plurality of content items than keywords with lesser relative importance.”
On the other hand, in the same field of endeavor, Zhang teaches
receiving, from the user, input to adjust the visual indicator associated with at least one of the keywords ([Col. 10, lines 2-5]: By way of example only, the horizontal bar 910 of FIG. 9 may be provide visual indicia (e.g., a length of the bar and/or otherwise) to reflect the third-party content item's "above average" rating; Fig. 9; [Col. 14, lines 18-20]: In the present example, in response to a user selecting an increment or decrement ratings button, the bar 922 may increase or decrease in length based on the relationship of the popularity score relative an average rating of similar genre third-party content items); and
querying, by a server computer, a content repository based on the plurality of keywords and each keyword's respective relative importance (Fig. 1; [Col. 3, lines 48-52]: User devices 106 can submit search queries to the search system 112 over the network 102. In response, the search system 112 may access the search index to identify resources that are relevant to the search query. In one illustrative implementation, a search query may include one or more keywords); 
presenting, using the display, to the user, a plurality of content items selected from the content repository based on the query (Fig. 1; [Col. 3, lines 53-57]: The search system 112 may identify the resources that are responsive to the query, provide information about the resources in the form of search results, and transmit data to effect display of the search results on a display of the user devices 106 in response to the search query), wherein keywords with greater relative importance are more likely to appear in the plurality of content items than keywords with lesser relative importance ([Col. 4, lines 37-43]: Similarly, keywords… can be provided to the content management system 110 to facilitate identification of third-party content items that are relevant to the requested resource or search query. See also [Col. 8, lines 49-58]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Parikh to incorporate the teachings of Zhang to include “receiving, from the user, input to adjust the visual indicator associated with at least one of the keywords; and querying, by a server computer, a content repository based on the plurality of keywords and each keyword's respective relative importance; presenting, using the display, to the user, a plurality of content items selected from the content repository based on the query, wherein keywords with greater relative importance are more likely to appear in the plurality of content items than keywords with lesser relative importance.”
The motivation for doing so would be to allow the user to modify the visual indicator, as recognized by Zhang ([Col. 14, lines 18-22] of Zhang: In the present example, in response to a user selecting an increment or decrement ratings button, the bar 922 may increase or decrease in length based on the relationship of the popularity score relative an average rating of similar genre third-party content items).

Regarding Claim 2, the combined teachings of Parikh and Zhang disclose the method of claim 1.
Zhang further teaches wherein the visual indicator is resizable, the user's input to adjust the visual indicator increases or decreases the size of the visual indicator, and the size of the visual indicator indicates the relative importance of the associated keyword as to the other keywords ([Col. 10, lines 2-5]: By way of example only, the horizontal bar 910 of FIG. 9 may be provide visual indicia (e.g., a length of the bar and/or otherwise) to reflect the third-party content item's "above average" rating; Fig. 9; [Col. 14, lines 18-20]: In the present example, in response to a user selecting an increment or decrement ratings button, the bar 922 may increase or decrease in length based on the relationship of the popularity score relative an average rating of similar genre third-party content items).

Regarding Claim 3, the combined teachings of Parikh and Zhang disclose the method of claim 2.
Zhang further teaches wherein a keyword must appear in each of the plurality of content items if the keyword's associated visual indicator is at its maximum size (Fig.7; [Col. 10, lines 48-58]: For example, if at least 80% of the keywords associated with the two third-party content items are in the same category, then the two third-party content items may be categorized as of a same genre... Display data may be provided to effect display of a popularity indicator proximate to the third-party content item to provide a visual indication of the relationship (step 706); (Fig. 9; [Col. 14, lines 24-28]: In the example shown, the horizontal bar 920 is approximately 2/3rds filled, thereby indicating that the third-party content item 910 has a relationship of "above average" relative to the average score of similar genre third-party content items.

Regarding Claim 4, the combined teachings of Parikh and Zhang disclose the method of claim 2.
Zhang further teaches wherein the visual indicator is a bubble ([Col. 8, lines 51-54]: Examples of such visual indicators may include a horizontal bar, a vertical bar, a symbol rating (e.g., 4 of 5 stars, "diamond-shaped" symbols, heart-shaped symbols, bubble sizes, etc.).

Regarding Claim 5, the combined teachings of Parikh and Zhang disclose the method of claim 4.
Zhang further teaches wherein the bubble comprises a handle that permits the user to increase or decrease the size of the bubble ([Col. 8, lines 51-54]: Examples of such visual indicators may include… bubble sizes, etc.) and/or any other visual indicia of a rating; Fig. 9; [Col. 14, lines 14-31]: Proximate to the third-party content item 910 are provided a ratings input controls, such as increment or decrement buttons…  Of course other linear (e.g., vertical bars, diagonal bars, etc), area-based (e.g., various sized circles, various sized squares, etc.), and/or other indicators may be used).

Regarding Claim 6, the combined teachings of Parikh and Zhang disclose the method of claim 4.
Zhang further teaches wherein each keyword appears adjacent its associated bubble (Fig. 7; [Col. 10, lines 56-58]: Display data may be provided to effect display of a popularity indicator proximate to the third-party content item to provide a visual indication of the relationship (step 706 ). See also Figs. 9-10).

Regarding Claim 7, the combined teachings of Parikh and Zhang disclose the method of claim 4. 
Zhang further teaches wherein each keyword appears within its associated bubble ([Col. 8, lines 51-54]: Examples of such visual indicators may include… bubble sizes, etc.; [Col. 14, lines 32-34]: FIG. 10 depicts another example popularity indicator 1020 that may be provided proximate to a third-party content item 1010 for an example resource 1000… Of course any number of symbols 1022 and any configuration for the symbols 1022 may be used as well).

Regarding Claim 8, the combined teachings of Parikh and Zhang disclose the method of claim 1.
Zhang further teaches wherein the visual indicator is movable, the user's input to adjust the visual indicator moves the visual indicator to a different location, and the location of the visual indicator indicates the relative importance of the associated keyword as to the other keywords ([Col. 8, lines 51-54]: Examples of such visual indicators may include a horizontal bar, a vertical bar, a symbol rating (e.g., 4 of 5 stars, "diamond-shaped" symbols, heart-shaped symbols, bubble sizes, etc.) and/or any other visual indicia of a rating to indicate a degree of popularity or usefulness of the third-party content item; [Col. 14, lines 28-34]: Of course other linear (e.g., vertical bars, diagonal bars, etc), area-based (e.g., various sized circles, various sized squares, etc.), and/or other indicators may be used… FIG. 10 depicts another example popularity indicator 1020… Of course any number of symbols 1022 and any configuration for the symbols 1022 may be used as well).

Regarding Claim 9, the combined teachings of Parikh and Zhang disclose the method of claim 1.
Zhang further teaches wherein the visual indicator is an integer, the user's input to adjust the visual indicator increases or decreases the integer, and the value of the integer indicates the relative importance of the associated keyword as to the other keywords (Fig. 7; [Col. 9, lines 8-14]: In some instances, the ratings input control may include an increment button and a decrement button such that a user may provide a simple up or down indication for the third-party content item. In other implementations, the ratings input control may include several buttons, such as buttons corresponding to numerals 1 through 5, 0 through 5, 1 through 10, 0 through 10, etc.).

Regarding Claim 10, the combined teachings of Parikh and Zhang disclose the method of claim 1.
Parikh further teaches, further comprising receiving, from the user, additional input to delete a keyword or add a new keyword; and presenting, using a display, to the user, a new plurality of content items ([0024]: In this embodiment, input is received from the user at 210 that identifies specific analysis results to display in the user interface (e.g., top keywords, top sellers, hot keywords, top bidding items or keyword trend information). The user interface is modified, if necessary, at 212 to display the specific analysis results identified by the user. If the user selects a different marketplace category at 214, the method returns to operation 204, which accesses data associated with the newly selected marketplace category).

Regarding Claim 11, Parikh discloses a computer-implemented method for the interactive suggestion of content items, the method comprising:
analyzing, by a server computer, each of one or more content items in a basis data set to automatically determine keywords associated with the basis data set ([Abstract]: Data associated with the marketplace category is accessed and analyzed to identify multiple keywords used to identify listings in the marketplace category; [0020]: Any category within category hierarchy 100 may include data related to one or more types of category data 114 [Fig.1, category hierarchy 100 corresponds to the basis data set]); 
querying, by the server computer, a content repository based on the keywords associated with the basis data set (Fig. 2; [0022]: Initially, method 200 receives a query identifying a marketplace category from a user at 202; [0023]: After receiving the user query, method 200 accesses data associated with the identified marketplace category at 204. This data includes, for example, data associated with keywords); 
presenting, using a display, to a user, a plurality of content items from the content repository based on the query (Fig. 3; [0026]: For example, in user interface 300, the user is presented with a "Top Keywords" tab 306, a "Top Sellers" tab 308, a "Hot Keywords" tab 310, and a "Top Bidding Items" tab 312)
receiving, from the user, input to request the keywords associated with the basis data set ([0027]: In the example of FIG. 3, "Top Keywords" tab 306 is the currently selected tab); 
in response to the user's request, presenting, using the display, to the user, the keywords associated with the basis data set ([0027]: In the example of FIG. 3, "Top Keywords" tab 306 is the currently selected tab, which causes a top keywords display portion 314 to display a listing of top keywords associated with the selected marketplace category 304), wherein each of the presented keywords is associated with a respective, interactive visual indicator (Fig. 3; [0028]: Display portion 314 includes a ranking associated with each of the displayed top keywords. The ranking uses visual indicators to identify whether a particular keyword's popularity is increasing (visual indicator 322), decreasing (visual indicator 320) or unchanged (visual indicator 318)).
However, Parikh does not explicitly teach “receiving, from the user, input to interact with a visual indicator associated with one of the presented keywords; presenting, using the display, to the user, a new plurality of content items in response to the user's interaction with the visual indicator.”
On the other hand, in the same field of endeavor, Zhang teaches
receiving, from the user, input to interact with a visual indicator associated with one of the presented keywords ([Col. 10, lines 2-5]: By way of example only, the horizontal bar 910 of FIG. 9 may be provide visual indicia (e.g., a length of the bar and/or otherwise) to reflect the third-party content item's "above average" rating; Fig. 9; [Col. 14, lines 18-20]: In the present example, in response to a user selecting an increment or decrement ratings button, the bar 922 may increase or decrease in length based on the relationship of the popularity score relative an average rating of similar genre third-party content items); 
presenting, using the display, to the user, a new plurality of content items in response to the user's interaction with the visual indicator (Fig. 9; [Col. 10, lines 5 and 10]: FIG. 9 depicts and illustration of one example popularity indicator 920 that may be provided proximate to a third-party content item 910 for an example resource 900).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Parikh to incorporate the teachings of Zhang to include “receiving, from the user, input to interact with a visual indicator associated with one of the presented keywords; presenting, using the display, to the user, a new plurality of content items in response to the user's interaction with the visual indicator.”
The motivation for doing so would be to allow the user to modify the visual indicator, as recognized by Zhang ([Col. 14, lines 18-22] of Zhang: In the present example, in response to a user selecting an increment or decrement ratings button, the bar 922 may increase or decrease in length based on the relationship of the popularity score relative an average rating of similar genre third-party content items).

Regarding Claim 12, the combined teachings of Parikh and Zhang disclose the method of claim 11. 
Zhang further teaches wherein the user's interaction with the visual indicator increases or decreases the relative importance of the keyword associated with the visual indicator as to the other presented keywords (Fig. 9; [Col. 14, lines 18-20]: In the present example, in response to a user selecting an increment or decrement ratings button, the bar 922 may increase or decrease in length based on the relationship of the popularity score relative an average rating of similar genre third-party content items), and wherein presented keywords with greater relative importance are more likely to appear in the new plurality of content items than presented keywords with lesser relative importance ([Col. 4, lines 37-43]: Similarly, keywords… can be provided to the content management system 110 to facilitate identification of third-party content items that are relevant to the requested resource or search query. See also [Col. 8, lines 49-58]).

Regarding Claim 13, the combined teachings of Parikh and Zhang disclose the method of claim 12. 
Zhang further teaches wherein the user's interaction with the visual indicator increases or decreases the size of the visual indicator, and the size of the visual indicator indicates the relative importance of the associated keyword ([Col. 10, lines 2-5]: By way of example only, the horizontal bar 910 of FIG. 9 may be provide visual indicia (e.g., a length of the bar and/or otherwise) to reflect the third-party content item's "above average" rating; Fig. 9; [Col. 14, lines 18-20]: In the present example, in response to a user selecting an increment or decrement ratings button, the bar 922 may increase or decrease in length based on the relationship of the popularity score relative an average rating of similar genre third-party content items).

Regarding Claim 14, the combined teachings of Parikh and Zhang disclose the method of claim 13.
Zhang further teaches wherein the visual indicator is a bubble ([Col. 8, lines 51-54]: Examples of such visual indicators may include a horizontal bar, a vertical bar, a symbol rating (e.g., 4 of 5 stars, "diamond-shaped" symbols, heart-shaped symbols, bubble sizes, etc.).

Regarding Claim 15, the combined teachings of Parikh and Zhang disclose the method of claim 14. 
Zhang further teaches wherein the bubble comprises a handle that permits the user to increase or decrease the size of the bubble ([Col. 8, lines 51-54]: Examples of such visual indicators may include a horizontal bar, a vertical bar, a symbol rating (e.g., 4 of 5 stars, "diamond-shaped" symbols, heart-shaped symbols, bubble sizes, etc.) and/or any other visual indicia of a rating to indicate a degree of popularity or usefulness of the third-party content item).

Regarding Claim 16, the combined teachings of Parikh and Zhang disclose the method of claim 14.
 Zhang further teaches wherein each presented keyword appears adjacent its associated bubble (Fig. 7; [Col. 10, lines 56-58]: Display data may be provided to effect display of a popularity indicator proximate to the third-party content item to provide a visual indication of the relationship (step 706 ). See also Figs. 9-10).

Regarding Claim 17, the combined teachings of Parikh and Zhang disclose the method of claim 14.
Zhang further teaches wherein each presented keyword appears within its associated bubble ([Col. 8, lines 51-54]: Examples of such visual indicators may include a horizontal bar, a vertical bar, a symbol rating (e.g., 4 of 5 stars, "diamond-shaped" symbols, heart-shaped symbols, bubble sizes, etc.; [Col. 14, lines 32-34]: FIG. 10 depicts another example popularity indicator 1020 that may be provided proximate to a third-party content item 1010 for an example resource 1000… Of course any number of symbols 1022 and any configuration for the symbols 1022 may be used as well).

Regarding Claim 18, the combined teachings of Parikh and Zhang disclose the method of claim 12. 
Zhang further teaches wherein the visual indicator is movable, the user's interaction with the visual indicator moves the visual indicator to a different location, and the location of the visual indicator indicates the relative importance of the associated keyword as to the other presented keywords ([Col. 8, lines 51-54]: Examples of such visual indicators may include a horizontal bar, a vertical bar, a symbol rating (e.g., 4 of 5 stars, "diamond-shaped" symbols, heart-shaped symbols, bubble sizes, etc.) and/or any other visual indicia of a rating to indicate a degree of popularity or usefulness of the third-party content item; [Col. 14, lines 28-34]: Of course other linear (e.g., vertical bars, diagonal bars, etc), area-based (e.g., various sized circles, various sized squares, etc.), and/or other indicators may be used… FIG. 10 depicts another example popularity indicator 1020… Of course any number of symbols 1022 and any configuration for the symbols 1022 may be used as well).

Regarding Claim 19, the combined teachings of Parikh and Zhang disclose the method of claim 12. 
Zhang further teaches wherein the visual indicator is an integer, the user's interaction with the visual indicator increases or decreases the integer, and the value of the integer indicates the relative importance of the associated keyword as to the other presented keywords (Fig. 7; [Col. 9, lines 8-14]: In some instances, the ratings input control may include an increment button and a decrement button such that a user may provide a simple up or down indication for the third-party content item. In other implementations, the ratings input control may include several buttons, such as buttons corresponding to numerals 1 through 5, 0 through 5, 1 through 10, 0 through 10, etc.).

Regarding Claim 20, the combined teachings of Parikh and Zhang disclose the method of claim 11.
Parikh further teaches, further comprising receiving, from the user, additional input to delete a presented keyword or add a new presented keyword ([0024]: In this embodiment, input is received from the user at 210 that identifies specific analysis results to display in the user interface (e.g., top keywords, top sellers, hot keywords, top bidding items or keyword trend information). The user interface is modified, if necessary, at 212 to display the specific analysis results identified by the user. If the user selects a different marketplace category at 214, the method returns to operation 204, which accesses data associated with the newly selected marketplace category).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168                                                                                                                                                                                                        


/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168